Citation Nr: 0200549	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  96-29 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran's case was remanded for consideration 
of new regulations in April 1998 and is again before the 
Board for appellate review.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), became effective during the pendency of 
this appeal.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), opinion 
withdrawn and appeal dismissed sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001).  

In addition, VA recently promulgated new duty to assist 
regulations in order to implement the provisions of the 
Veterans Claims Assistance Act.  See Duty to Assist, 66 Fed. 
Reg. 45620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Sections 
of the new regulations pertaining to the duty to assist and 
duty to provide notice are applicable to the veteran's 
pending claim.

The veteran's case was remanded in April 1998 for 
consideration of the increased rating claim under revised 
regulations used to evaluate cardiovascular disabilities.  
The regulations were revised effective January 12, 1998, and 
represented a major change in how such disabilities were 
evaluated.  As such the United States Court of Appeals for 
Veterans Claims (Court) guidance in Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), was for application in 
deciding which regulations were more favorable in evaluating 
the veteran's claim.  No examination was directed in the 
remand but pertinent VA and private treatment records were to 
have been obtained.

The revised regulations call for the use of metabolic 
equivalents, or METs, to be used in evaluating cardiovascular 
disabilities.  The use of METs requires specific testing and 
evaluation by medical professionals.  The new regulations 
also provide for objective alternative means of evaluating 
cardiovascular disabilities if the claimant is not capable of 
performing the necessary tests.  However, medical 
professionals again are required to provide an estimation of 
activity, expressed in METs.  See 62 Fed. Reg. 65211 (Dec. 
11, 1997).

Prior to the April 1998 remand, the last VA cardiovascular 
Compensation and Pension (C&P) examination occurred in 
February 1997.  Given the length of time in processing a 
remanded case, the RO arranged for a more current C&P 
examination in August 2000.  The Board notes that the 
examiner was requested to provide an evaluation based on 
METs, as well as an ejection fraction (EF), as part of the 
examination report.  However, the examination did not provide 
an assessment of the veteran's coronary artery disease (CAD) 
using METs, nor was an EF percentage provided.  Further, the 
examination report did not provide an alternate assessment of 
the veteran's cardiovascular disability that would permit for 
a proper evaluation under the current regulations.  Moreover, 
a review of the private and VA treatment records associated 
with the claims folder does not provide the necessary 
information to render an opinion on the level of disability.  
There is abundant information regarding the veteran's 
cardiovascular disability but not expressed in terms that are 
capable of being interpreted in the context of the rating 
criteria.  Without such objective findings, the August 2000 
examination is inadequate for evaluating the disability under 
the revised criteria of 38 C.F.R. § 4.104 (2001).  Because 
the available evidence does not allow for a proper evaluation 
of the veteran's disability under the current regulations, 
the Board is unable to conduct a fair review of the level of 
disability under either the prior or amended regulations as 
required under Karnas.  A new examination is required unless 
there is suitable evidence available in treatment records not 
yet associated with the claims folder.

In regard to the veteran's TDIU claim, the Board notes that a 
deferred rating decision, dated in October 2000, shows that 
he was filing for Social Security Administration (SSA) 
benefits.  The decision noted that the veteran should be 
contacted for information regarding this claim.  The veteran 
was contacted by the RO in January 2001 and asked to confirm 
if he was granted SSA benefits so that appropriate records 
could be obtained.  There is no indication in the claims 
folder that the veteran responded to this request.

The veteran testified at a Travel Board hearing in July 2001 
that he was awarded SSA benefits in July 2000 that were made 
retroactive to January 1999.  (Transcript pp. 4-5).  The 
veteran described his SSA benefits as "retirement" 
benefits.  The status of the benefits must be verified and if 
an decision was made by SSA with respect to a disability 
claim, then the administrative decision by SSA, along with 
the medical evidence relied upon, must be obtained and 
associated with the claims folder.  Murinscak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992); 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45630-31 (to be codified at 38 C.F.R. 
§ 3.159(c)(2)-(3)).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 and newly 
promulgated duty to assist regulations 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and in the 
regulations are fully satisfied.  
Development should include obtaining 
copies of any relevant records 
reflecting VA or private treatment the 
veteran may have received since the time 
that such records were last procured. 

2.  The RO should contact the veteran to 
ascertain if he previously applied for 
SSA disability benefits.  If so, the RO 
should obtain from the SSA the records 
pertinent to the veteran's claim for SSA 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a VA cardiovascular 
examination to ascertain the current 
severity of his service-connected 
coronary artery disease.  Any and all 
pertinent studies should be accomplished 
and all clinical findings should be 
reported in detail.  With the veteran's 
consent and if medically advisable, 
exercise stress testing should be 
conducted.  The cardiologist must state 
whether the veteran's service-connected 
heart disease prevents: (a) more than 
ordinary manual labor; or, (b) more than 
light manual labor.  The examiner must 
also indicate whether the heart disease 
results in any limitation of activity, 
particularly, whether the veteran is 
precluded from more than sedentary 
employment.

Additionally, in order to facilitate 
adjudication under the newly revised 
rating criteria for coronary artery 
disease, the examiner should indicate 
whether the veteran's coronary artery 
disease is best characterized as 
resulting in:

a) Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent, or

b) More than one episode of acute 
congestive heart failure in the past 
year, or; workload of greater than 3 METs 
but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent; or

c) Workload of greater than 5 METs but 
not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac 
hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X- 
ray; or

d) Workload of greater than 7 METs but 
not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication 
required.

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  All opinions 
should be supported by the evidence of 
the record and the examiner should 
specifically refer to the medical 
principles and evidentiary record relied 
on in forming opinions.

4.  The RO should review the report of 
examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

5.  Thereafter, the RO should re-
adjudicate this appeal.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


